Citation Nr: 1633351	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  11-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left ankle strain.  

2.  Entitlement to a rating in excess of 10 percent for left foot hallux valgus deformity with hammertoes on the second and third toes.

3.  Entitlement to a rating in excess of 20 percent for residuals of right healed calcaneal and fibular stress fracture.

4.  Entitlement to a total rating based on unemployability (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to January 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision as to the residuals of right healed calcaneal and fibular stress fracture, and a September 2010 rating decision as to left ankle strain and left foot hallux valgus deformity with hammertoes on the second and third toes.  These rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  These matters were previously remanded by the Board in July 2014.  

The Veteran testified before a Veterans Law Judge (VLJ) at a hearing in May 2014.  A transcript of that hearing is of record.  A May 2016 letter informed the Veteran that the VLJ who presided over the May 2014 hearing was no longer available (due to retirement), and offered the Veteran the opportunity to have a second hearing before a different judge.  The Veteran has not responded to indicate a desire for a second hearing.  Therefore, the Board will proceed in this matter.  

The issues of entitlement to a rating in excess of 10 percent for left ankle strain
 addressed in the REMAND portion of the decision below and entitlement to a rating in excess of 20 percent residuals of right healed calcaneal and fibular stress fracture are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating available for hallux valgus.  His hallux valgus does not include manifestations of malunion or nonunion of the tarsal or metatarsal bones, nor is there clinical evidence of flatfoot, the condition weakfoot, claw foot, or metatarsalgia.  All toes are not hammertoes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hallux valgus deformity with hammertoes on the second and third toes have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

A May 2010 VA letter satisfied the duty to notify provisions.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication of outstanding relevant private treatment records.  The Veteran's Social Security Administration (SSA) records have been associated with the claims file.  38 C.F.R. § 3.159(c)(2). 

Relevant VA examinations were conducted in June 2010 and September 2014.  The record does not reflect that the examinations were inadequate for purposes of determining an appropriate schedular rating.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners reviewed the claims folder or took a medical history, and performed an appropriate examination.  The Board recognizes that in Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, no range of motion testing was performed in the September 2014 VA examination, and the relevant diagnostic codes do not invoke range of motion measurements.  Therefore, the foot examination does not require remand to comply with Correia.  The Board also recognizes that the examination does not fully express functional impairment during flare-ups.  However, the examiner explained that fully describing this functional impairment was impossible because the Veteran was not observed during a flare-up.  Therefore, the information in the examination was as accurate an approximation as is reasonably possible to obtain.  The Veteran has argued in an October 2014 statement that the September 2014 VA examination was inadequate because the examiner did not look at or touch his legs, knees, and ankles, and because he was not asked to remove his ankle braces.  The Board finds that the Veteran's arguments center upon the portion of the examination related to the ankle disabilities with no specific mention of the feet, and that his assertions do not rise to the level of clear evidence challenging the competency of the examiner, and determines that the examination provided the information necessary in order to rate the Veteran's claims under the rating criteria and is sufficient to rate the severity of the Veteran's disability.  See Sickels v. Shinseki, 643 Fed. 3d. 1362, 1366 (Fed. Cir. 2011).  The Board finds that the examination provided the information necessary in order to rate the Veteran's claim under the rating criteria.  

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and inquired as to any outstanding evidence.  The Veteran discussed his treatment history and symptoms during the appeal period, thus fully describing the nature and severity of his disabilities.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.  

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's hallux valgus deformity with hammertoes on the second and third toes has been evaluated under DC 5280 at 10 percent disabling.  Under DC 5280, unilateral hallux valgus will be rated as 10 percent disabling when it requires surgical operation with resection of the metatarsal head or if it is severe, meaning it is equivalent to amputation of the great toe.  This is the highest disability rating available under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a.  

Hammertoes are evaluated under DC 5282.  Single toes that are hammer toes are evaluated as noncompensable, while a rating of 10 percent is available when all toes are hammertoe without a claw foot.  As there is no indication of flatfoot (DC 5276), weak foot (DC 5277), claw foot (DC 5278), metatarsalgia (DC 5279), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283), it is not appropriate to rate the Veteran's foot under the diagnostic codes for those disabilities.  As to DC 5284, which considers other foot injuries, in Copeland v. McDonald, 27 Vet. App. 333 (2015), the United States Court of Appeals for Veterans Claims (Court) found that DC 5284 does not apply to the eight foot conditions specifically listed in 38 C.F.R. § 4.71a  and that rating listed conditions under DC 5284 constitutes an impermissible rating by analogy.  As hallux valgus and hammertoes are both specifically listed in 38 C.F.R. § 4.71a, rating the Veteran's disability under DC 5284 is not appropriate.  




Facts and Analysis

The primary symptoms attributed to the Veteran's left foot hallux valgus deformity with hammertoes on the second and third toes are foot pain and the requirement that the Veteran wear orthopedic shoes.  

A February 2010 VA treatment note indicates that a Richie brace has been put on the Veteran's left foot, which should control inversion ankle sprain.  This treatment note thus indicates that the Veteran's brace is treatment for the ankle disability, not the foot disability currently being discussed.  The note went on to state that the Veteran's first digit was elevated and the second toe was underlapping, and that the Veteran will need bigger shoes to accommodate the brace.  A March 2010 treatment note indicated some days had poor relief of foot pain, which was scored at 8 out of 10.  The note indicated fair response to treatment but limited functional status. 

A VA examination was conducted in June 2010.  The Veteran described flare-ups twice a week lasting 2-3 days during which heh as further pain, limitations and dysfunction and is predominantly housebound.  The examiner noted that the Veteran used a cane, an ankle brace, and special shoes.  There was no history of surgery or injections of the left foot.  The Veteran reported that he was able to stand for five minutes, walk for five minutes, and sit 1-2 hours a time.  While sitting, he stated he could move papers and answer a phone without significant restrictions.  The Veteran reported he was unable to perform in his previous occupation of truck driver because of musculoskeletal problems of the feet, ankle and knee.  The examiner observed that the left foot had hallux valgus with swelling of the first MTP joint, and 10 degrees of hallux valgus angulation laterally.  The examiner also found callus formation over the medial aspect of the left heel consistent with abnormal weight-bearing.  Palpation of the left foot elicited tenderness over the first MTP joint at the hallux valgus joint and in addition over midfoot.  There was no malalignment of the midfoot in relation to the forefoot, and no malalignment of the Achilles tendon.  There was no significant pes planus.  X-rays showed some osteoarthritis at the first metatarsophalangeal joint and hallux valgus.  

An August 2010 examination ordered by the Social Security Administration (SSA) found that the Veteran's ankle braces were due to weak ankles, and that the Veteran reported that his foot felt weak.  The examiner noted the Veteran tended to turn the left foot inward when walking.  This examiner also found that despite the ankle braces, there was no evidence of physical restrictions or limitations, and that the examiner was not certain that the cane was essential with respect to physical limitation, but rather was used as confidence building for walking and standing.  A September 2010 physical residual functional capacity assessment by the SSA found that the Veteran can stand or walk about 6 hours in an 8-hour workday, sit about 6 hours in an 8-hour workday, and had an unlimited ability to push and pull, including the operation of hand or foot controls.  This examiner also found that the Veteran's statement that he can walk only 100 feet before needing a 10-minute rest is not consistent with the medical evidence and not credible.  

 A November 2010 treatment note placed padding on top of the brace to make it more comfortable, and noted that the Veteran was a potential surgical candidate.  A January 2011 x-ray report found mild hallux valgus deformity present, without acute fractures of dislocations.  A small inferior calcaneal spur was noted.  

A hearing was conducted in May 2014.  The Veteran has asserted that his toes have curled up so severely that the podiatrist wants to put titanium pins in them and do a surgery, although he indicating that the surgery was being held off for the time being.  He also stated that he wears orthopedic shoes, and that he is unable to work because of the medication he takes for his disabilities and because he cannot stand for long periods of time.  He also stated that he has problems walking for long distances and does not climb flights of stairs other than the two steps that go up to his house.  He also expressed concern about the among of medication he takes.    

A second VA examination was conducted in September 2014.  Hallux valgus was found on both sides.  The Veteran reported continued chronic pain in the feet, with some relief provided by custom orthotics.  He stated that he avoids prolonged weight-bearing due to pain.  He reported flare-ups that increase pain and decrease range of motion.  The examiner noted that he did not examine the Veteran during a flare and was thus unable to quantitate any loss of function during a flare.  The examiner described the Veteran's hallux valgus symptoms as mild or moderate, and noted that surgery had not been performed.  The examiner did note the Veteran's pain, and found less movement than normal, excess fatigability, incoordination, pain on movement, pain on weight-bearing, pain on non-weight-bearing, disturbance of locomotion, interference with sitting, and lack of endurance.  The examiner found his work was impacted in that the Veteran avoids prolonged weight-bearing.  X-rays from this date indicated mild hallux valgus bilaterally, and minor degenerative changes noted at the first metatarsophalangeal joints.  

As noted above, the Veteran is in receipt of the highest possible schedular rating for hallux valgus, which is warranted by severe hallux valgus that is the equivalent of amputation of the great toe, or an operation with resection of the metatarsal head.  Therefore, the rating of 10 percent would remain appropriate even if the surgery considered for the Veteran's left foot were performed.  The Board recognizes that the Veteran also suffers from two hammertoes on his left foot.  According to DC 5282, which governs hammertoe, a single hammertoes merit a noncompensable rating.  A rating of 10 percent is available when all toes are hammertoes unilaterally without clawfoot.  There is no indication that all of the Veteran's toes are hammertoes, meaning that his hammertoes do not result in a compensable rating.  As discussed above, the Veteran's foot disabilities of hallux valgus with hammertoes are specifically contemplated by the rating schedule in 38 C.F.R. § 4.71a, meaning that rating by analogy under DC 5284 for other foot injuries is not appropriate.  Therefore, a rating in excess of 10 percent is not warranted for the Veteran's left foot disability.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  The symptoms described by the Veteran are pain in his foot and the wearing of orthopedic shoes.  The effects described by the Veteran are not so rare or unusual that they are beyond the contemplation of the rating schedule.  Pain is contemplated by the finding that the hallux valgus is severe, especially as the x-rays indicated only mild hallux valgus, meaning that the Veteran's symptom of pain contributed to awarding the Veteran a compensable disability rating.  The wearing of orthopedic shoes, while not specifically listed under DC 5280, is a common practice among people with foot complaints and is generally contemplated by 38 C.F.R. § 4.71a.  Under DC 5276, which relates to flatfoot, symptoms relieved by built-up shoe or arch support warrant a noncompensable rating, indicating that the use of orthopedic shoes for a foot disability is contemplated by but does not allow for additional compensation under the rating schedule.  As the Veteran's symptoms are contemplated by the rating schedule, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, no extraschedular referral is required.  

As there is no indication that the Veteran's disability rises to the level of being the functional equivalent of anatomical loss of his foot, special monthly compensation for loss of use has not been implicated.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a)(2); 4.63.   

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, entitlement to a TDIU is raised by the record in connection with both the left foot and the ankle disabilities.  As the ankle disabilities are still on appeal, it would not be appropriate to decide the issue of TDIU at this point, and the claim has been remanded.  


ORDER

Entitlement to a rating in excess of 10 percent for left foot hallux valgus deformity with hammertoes on the second and third toes is denied.  


REMAND

As to entitlement to a rating in excess of 10 percent for left ankle strain and entitlement to a rating in excess of 20 percent for residuals of right healed calcaneal and fibular stress fracture, a new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  The September 2014 examination report as to the disabilities of the ankles does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.  

The claims folder should also be updated to include VA treatment records compiled since September 24, 2014.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As noted above, entitlement to a TDIU has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).  This claim is related to the severity of the Veteran's service-connected ankle disabilities.  Therefore, the claim is intertwined with the claims for higher evaluations for ankle disabilities.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The TDIU claim is thus remanded to await the outcome of the ankle claims.  As the TDIU claim is being remanded and a VA examination is to be conducted, the examiner should also be asked to provide an opinion as to the effect of the Veteran's service-connected disabilities on his employability.  The Veteran should also be provided with proper VCAA notice as to entitlement to a TDIU.  


Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice to the Veteran regarding his claim of entitlement to a TDIU.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a), (e).

2.  Obtain all treatment records for the Veteran from the Western New York Healthcare System including the Buffalo VA Medical Center and all associated outpatient clinics including the Dunkirk VA Outpatient Clinic dated from September 24, 2014 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the nature and severity of the Veteran's service-connected left ankle strain, and residuals of right healed calcaneal and fibular stress fracture.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(i) Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any requested testing cannot be performed, then the examiner must specifically indicated that such testing cannot be done.    

(ii) The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the ankles are used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training). 

(iii) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left ankle strain, residuals of right healed calcaneal and fibular stress fracture,  left foot hallux valgus deformity with hammertoes on the second and third toes, and knee disabilities prevent him from obtaining and sustaining substantially gainful employment consistent with his educational and occupational history, without regard to his age or non-service-connected disabilities.  The examiner should consider the effects of the medications the Veteran takes for his service-connected disabilities.  A complete rationale must be provided for any opinion expressed. 

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICAHEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


